COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Woody K. Lesikar, Individually, and as Trustee of the
                              Woody K. Lesikar Special Trust

Appellate case number:        01-20-00391-CV

Trial court case number:      2008-65920-A

Trial court:                  334th District Court of Harris County

       This original proceeding was abated by an order dated January 14, 2021. The
abatement was ordered to allow the new judge of the 334th District Court, the Honorable
Dawn Rogers, an opportunity to reconsider the ruling made the basis of the mandamus
petition filed by relator, Woody K. Lesikar, Individually, and as Trustee of the Woody K.
Lesikar Special Trust. See TEX. R. APP. P. 7.2(b). On February 18, 2021, relator filed a
motion to reinstate the appeal, representing that the trial court “declined to vacate” the
original ruling, and denied the motion for reconsideration. Relator’s motion to reinstate
this original proceeding includes a certificate of conference representing that appellee,
James William Spencer, as Independent Executor of the Estate of Carolyn Ann Lesikar
Moon, is opposed to the relief requested in the motion to reinstate. See TEX. R. APP. P.
10.1(a)(5), (b), 10.3(a).
       Real party in interest has filed an unopposed motion to extend the time to file a
response to relator’s motion to reinstate. Specifically, real party in interest requests that
we extend the deadline to file a response to relator’s motion to March 10, 2021. The motion
is granted.
      Real party in interest’s response to relator’s motion to reinstate this original
proceeding is due to be filed no later than March 10, 2021.
       It is so ORDERED.

Judge’s signature: __/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ___March 4, 2021___